         Case: 3:20-cv-00291-NBB-RP Doc #: 1 Filed: 11/05/20 1 of 5 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

BRITTANY S. WILLIAMSON                                                               PLAINTIFF


VERSUS                                                                 3:20-CV-291-NBB-RP
                                                           CAUSE NO. ____________________


FRIENDSHIP PHARMACY, LLC
and KEN NOWLIN                                                                    DEFENDANT

                                                                    JURY TRIAL DEMANDED


                                         COMPLAINT


        This is an action to recover actual and punitive damages for discrimination based upon sex

by Friendship Pharmacy, and malicious interference with employment by Ken Nowlin. The

following facts support this action:

                                                1.

        Plaintiff BRITTANY WILLIAMSON is an adult resident citizen of 143 Private Road 3049,

Oxford, Mississippi 38655.

                                                2.

        Defendant FRIENDSHIP PHARMACY, LLC is a Mississippi limited liability company.

Defendant may be served with process upon its registered agent, Keith C. Kantack, 359 North

Broadway Street, Tupelo, Mississippi 38804.

        Defendant KEN NOWLIN, upon information and belief, is an adult resident citizen of

Pontotoc County, Mississippi. Defendant may be served with process at 5532 Highway 15, Suite

1, Ecru, Mississippi 38841.

00351864.WPD
         Case: 3:20-cv-00291-NBB-RP Doc #: 1 Filed: 11/05/20 2 of 5 PageID #: 2




                                                   3.

        This Court has federal question jurisdiction under 28 U.S.C. § 1331, and civil rights

jurisdiction under 28 U.S.C. § 1343, for a cause of action arising under Title VII of the Civil Rights

Act of 1964. This Court has supplemental jurisdiction over Plaintiff’s state law claim.

                                                   4.

        Plaintiff is a female with a Doctor of Pharmacy (PharmD) degree.

                                                    5.

        Plaintiff worked for eight (8) months at Friendship Pharmacy. There were no complaints

about Plaintiff’s work.    Plaintiff increased the prescriptions, and her overall performance was

excellent.

                                                    6.

        Defendant Nowlin has three (3) Friendship Clinics and one Friendship Pharmacy.1 Charlene

Black, the office manager, supervises all three (3) clinics and the pharmacy. These facilities employ

more than fifteen (15) employees.        For Title VII purposes, the facilities are an “integrated

enterprise.”

                                                   7.

        On or about April 27, 2020, Richard Doucette, an employee of Affordable Benefits, informed

Plaintiff that she was terminated. Doucette informed Plaintiff that there was nothing wrong with her

performance, and that the pharmacy manager, Millie Dyson, and the office manager, Charlene Black,

opposed her firing.




        1
          Defendant Nowlin also owns Affordable Benefits, Friendship Travel Center, and Friendship
Fitness, which may be part of the other facilities “integrated enterprise.”
00351864.WPD                                       -2-
           Case: 3:20-cv-00291-NBB-RP Doc #: 1 Filed: 11/05/20 3 of 5 PageID #: 3




                                                     8.

           Plaintiff was immediately replaced by a male, Keith Guntharp. Mr. Guntharp only has a

bachelor’s degree. Further, upon information and belief, Mr. Guntharp had issues with a previous

employer. There was no legitimate reason for firing Plaintiff and replacing her with Guntharp, other

than her gender.

                                                      9.

           Further, Defendant Nowlin treated Plaintiff in a disparaging fashion because she is a female.

Defendant Nowlin appeared to not know Plaintiff’s name, and made frequent comments about her

appearance.

                                                     10.

           Defendant Friendship Pharmacy, LLC is liable to Plaintiff for gender discrimination.

Defendant Nowlin is liable to Plaintiff for tortious interference with employment.

                                                     11.

           Plaintiff has suffered lost income and mental anxiety and stress as a result of Defendants’

actions.

                                                     12.

           Because the actions of Defendants were outrageous, Plaintiff requests punitive damages.

                                                     13.

           Plaintiff has filed an EEOC charge, attached hereto as Exhibit “A,” and received a right-to-

sue letter, attached hereto as Exhibit “B.”




00351864.WPD                                         -3-
         Case: 3:20-cv-00291-NBB-RP Doc #: 1 Filed: 11/05/20 4 of 5 PageID #: 4




                                     REQUEST FOR RELIEF

        Plaintiff requests actual and punitive damages, in an amount to be determined by a jury,

reinstatement, and reasonable attorneys’ fees, costs, and expenses.

        RESPECTFULLY SUBMITTED, this the 5th day of November, 2020.

                                                BRITTANY WILLIAMSON, Plaintiff

                                        By:     /s/ Jim Waide
                                                Jim Waide, MS Bar No. 6857
                                                Ron L. Woodruff MS Bar No. 100391
                                                waide@waidelaw.com
                                                rlw@waidelaw.com
                                                WAIDE & ASSOCIATES, P.A.
                                                332 North Spring Street
                                                Tupelo, MS 38804-3955
                                                Post Office Box 1357
                                                Tupelo, MS 38802-1357
                                                (662) 842-7324 / Telephone
                                                (662) 842-8056 / Facsimile

                                                ATTORNEYS FOR PLAINTIFF




00351864.WPD                                      -4-
      Case: 3:20-cv-00291-NBB-RP Doc #: 1 Filed: 11/05/20 5 of 5 PageID #: 5




STATE OF MISSISSIPPI

COUNTY OF LEE

       PERSONALLY came and appeared before me, the undersigned authority in and for the

aforesaid jurisdiction, the within named BRITTANY S. WILLIAMSON, who, after being first duly

sworn, states under oath that the facts contained in the above and foregoing COMPLAINT are true

and correct as stated therein.




                                                                     LIAMSON


        <:;JIVEN under my hand and official seal of office on this the   ff::_ day of November, 2020 .
                                 • .. I I I I I I
                        .•• f MIS '••
(SEAL)
                     ··t-.Q.. , ....... ~1~·· •
                  •• "'\,.·~ p.~Y PlJl§;-.'5',/.
               :i...'l({·..-~o                      ''<-""~ "·
              .::fJJ:'HALEY
                    .                . .
                                    ".°?.":.
                             ID# 109533

              ..            C. FULLER. .:
              -:.. \commission Expires/ .:

                                   ..
                   ··.~~;;· ·····.:\~~
                          ··~ cou'~··
                                          .·
                 \ •••• July 15, 2022 ,.·· /


                                 ········
